I concur in the result of the opinion of Tolman, J. Some courts have held that, if a statute of limitations contains no exemption of insane persons, no exemption exists. Regardless of statute or the common law, that utterance is as unsound as the common-law rule — the rule in this country until a relatively recent date — that a corporation was *Page 515 
not liable for slander committed by its agent within the scope of the agent's employment.
This is not a case in which we are required, on the one hand, to do violence to our innate sense of what is just; or, on the other hand, to overcome an aversion to doing aught that savors of judicial legislation.
A judgment against a person who was declared of unsound mind and for whom a guardian had been appointed, if summons was not served upon the guardian of such insane person, would be set aside. An insane person who is a party to an action in the superior courts shall appear by guardian. If he has no guardian, or, in the opinion of the court, the guardian is an improper person, the court will appoint one to act as guardian ad litem; nor may one mentally incapacitated be bound by proceedings before a quasi-judicial tribunal or department. Otherwise, our boast that the law affords protection to infants and those mentally incapable of caring for themselves is an empty one. If one is, in fact, insane, limitation does not begin to run during such disability against his right to recover, the suspension of the statute not depending upon an adjudication of insanity.
The personal injury was suffered only two days prior to the confinement of claimant, as insane, in the state hospital for the insane. The insanity, in fact, existed at the time his cause of action accrued. The judgment should be affirmed.